Title: To Thomas Jefferson from Wilson Cary Nicholas, 20 October 1808
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     Warren Oct. 20. 1808
                  
                  Most sincerely do I wish, both for the public interest and for your sake, either that our countrymen had more public spirit, or that the occasion called for the exertion of less. At a moment when we are beaten and buffetted by foreigners, our people very valiantly turn from their enemies, and wage a cruel war upon their best, their only friends. When I compare the real state of things with the public sentiment, when I see the necessity for great sacrifices, and find an unwillingness to make the most trivial, I shudder for the honor, the liberty and independence of my country. We at this moment exhibit a most extraordinary spectacle to the world. We are insulted and abused by England & France. Are the people indignant at it? One portion of them are ready to crucify their rulers for not submitting to it, and another are pining after the lucrative trade they have been deprived of. Upon you Sir, the hopes of the real friends of the nation rests. Your known patriotism, your experience, and your determination to withdraw from public life, puts it in your power to give a tone to that part of the nation that is yet without taint, that may rouse them to some exertion. Unless this can be done I see no remedy. We must be victims to the intrigues of foreigners, or the slaves of a base and sordid avirice, that will make us crouch to every foe. Your communications to congress will be expected with impatience by the whole nation, that is the opportunity, then will be the time to give the public sentiment the proper direction. Permit me to suggest the propriety of giving full information as to the conduct of both France and England, having nothing to be asked for. Let the merit of the developement be all your own, take away all pretence that any thing is concealed that ought to be made public. Every thing that has been said to the government of France in opposition to, or by way of remonstrance against their acts will have a good effect. No motives of delicacy to that government, ought to outweigh the great object of securing to the administration the entire confidence of the people. Prepare the public for the course that ought to be pursued, and give to the well disposed in Congress and in the nation the full might of your name and authority. If this will not succeed I shall despair of the Republic. There are few men My Dear Sir, who will risque their popularity upon topics that may not be well received, you are of that number. I have upon other occasions stated to you with the utmost sincerity, that I considered your popularity and the public good as intimately connected. That is still my opinion, & I regret its being risqued when the occasion does not call for it. Whether in or out of the government great responsibility will attach to you, for the rise, progress and termination of the difficulties in which this country is involved. The public good does not require a favorable issue more than your own fame. It may therefore be said with great truth, that at the close of your administration, as well as in its progress, the public interist and your popularity are inseperable. The real value of popular favour, is that upon great & trying occasions it may used for the public benefit. No man knows this better than yourself. Forty years spent in the public service, every year of which has been distinguished by some not useful to the public and honorable to yourself, leaves no doubt of your knowledge of the value of public favour, and your disregard of every thing but the public good. The disease under which we labour has taken too deep root to admit of a cure by palliatives, some stronger remedy must be used. I fear the embargo cannot longer be relied upon. It 
                     in execution prevents the effect expected from it, as well as makes enemies to the measure. How it is ever to be made effectual without stopping the coasting trade, I do not know, and the States are now so dependent upon one another, that I cannot see how they can subsist if all intercourse is forbidden. From the first I doubted whether the people wou’d bear patiently that state of inactivity it wou’d cause, and whether in any but a state of war, in which there are constant excitements, that the privations that a total stagnation of commerce must produce. From the experiments we have made I think there is not only exuse to distrust the firmness of our own people, but to doubt its being practicable to execute the law in a way to make it produce much effect abroad. The sensation in England I suspect more to be ascribed to the non importation act, than to the embargo, and the revolution in Spain will lessen the effect of both. If the embargo law be executed and the people wou’d submit to it, I have no doubt it is our wisest course. But if the complete execution of it and the support of the people cannot be counted upon, it will neither answer our purpose, nor will it be practicable to retain it. Upon both these points I have the strongest doubts. If they are well founded, wou’d it not be wise both in relation to our standing at home and abroad, to let the relinquishment seem to be the choice of the govt. If it is, the alternative may be prescribed by us, if it is not, it will be dictated by the adverse party, perhaps by their foreign friends. What the alternative ought to be I cannot satisfy myself. I see such difficulties at every turn, that I am disposed to cling to the embargo as long as there is anything to hope from it, and I am unwilling to form an opinion until I have the aid of friends, upon whom I rely and who are more in the way of information. I beg you Sir, to consider what I have said as more the suggestions of a mind anxiously seeking the public good, than as opinions conclusively formed. In relinquishing the embargo I shou’d feel no mortification in having voted for it, nor shou’d I think myself subject to reproach on that account, at the time there was every prospect of its answering our purpose, that it has not is owing to the unexpected events in Europe and the misconduct of some of our own Citizens. The friends of the embargo never considered it as a permanent measure. The conduct of the Quids in Pennsylvania does them honor. I wish I cou’d say as much for our Countrymen. The man who avails himself, as they have done of the distress of his country and momentary delusion, does not merit the public confidence. I enclose you a letter from Mr. Singleton, this Gentm. I have not known latterly, he was a most zealous republican, and I am informed is so yet & of the true faith. He has long been a very influential man in his part of the country. 
                  I am My Dear Sir with the highest respect your hum. Serv.
                                       
                            
                            W. C. Nicholas
                     
                        
               